In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00222-CR

______________________________



FRANCISCO GONZALEZ, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 402nd Judicial District Court

Wood County, Texas

Trial Court No. 15,704-98







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Francisco Gonzales has filed a motion in which he asks this court to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, his motion is granted.
	The appeal is dismissed.


						Ben Z. Grant
						Justice

Date Submitted:	May 21, 2002
Date Decided:		May 21, 2002

Do Not Publish

pan>
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Willie John Bowie has filed a motion asking this Court to dismiss his appeal.  Pursuant to
Tex. R. App. P. 42.2, his motion is granted.
            We dismiss the appeal.
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          November 3, 2003
Date Decided:             November 4, 2003

Do Not Publish